Name: Council Regulation (EEC) No 2181/88 of 18 July 1988 authorizing the processing into alcohol of nectarines withdrawn from the market during the 1988 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  food technology;  plant product
 Date Published: nan

 No L 191 /12 Official Journal of the European Communities 22. 7. 88 COUNCIL REGULATION (EEC) No 2181/88 of 18 July 1988 authorizing the processing into alcohol of nectarines withdrawn from the market during the 1988 marketing year into alcohol ; whereas this calls for a derogation from Article 21 ( 1 ) (b) of Regulation (EEC) No 1035/72, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas Article 21 ( 1 ) of Regulation (EEC) No 1035/72 sets out the available options for the disposal of products withdrawn from the market in accordance with Articles 15b and 18 or bought in under Articles 19 and 19a of that Regulation ; Whereas Regulation (EEC) No 223/88 (3) added nectarines to the list of products covered by price and intervention arrangements ; Whereas it is desirable that, as is already the case for peaches, it should be possible, as from the present marketing year, for nectarines withdrawn from the market or bought in, in accordance with the terms of Regulation (EEC) No 1035/72, to be disposed of by being processed HAS ADOPTED THIS REGULATION : Article 1 Until the end of the 1988 marketing year, Article 21 ( 1 ) (b) of Regulation (EEC) No 1035/72 shall apply to nectarines withdrawn from the market in accordance with Articles 15b and 18 or bought in under Articles 19 and 19a of that Regulation. Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988 . For the Council The President Y. POTTAKIS l (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 107, 28 . 4. 1988, p. 1 . 0 OJ No L 23, 28 . 1 . 1988, p. 1 .